              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.222 Page 1 of 6



                  1 PALOMA P. PERACCHIO, CA Bar No. 259034
                    paloma.peracchio@ogletree.com
                  2 OGLETREE, DEAKINS, NASH,
                    SMOAK & STEWART, P.C.
                  3 400 South Hope Street, Suite 1200
                    Los Angeles, CA 90071
                  4 Telephone: 213-239-9800
                    Facsimile: 213-239-9045
                  5
                    MITCHELL A. WROSCH, CA Bar No. 262230
                  6 mitchell.wrosch@ogletree.com
                    OGLETREE, DEAKINS, NASH,
                  7 SMOAK & STEWART, P.C.
                    Park Tower, Fifteenth Floor
                  8 695 Town Center Drive
                    Costa Mesa, CA 92626
                  9 Telephone: 714-800-7900
                    Facsimile: 714-754-1298
              10
                      Attorneys for Defendants
              11      WALMART INC.; WAL-MART ASSOCIATES, INC.
                      and WAL-MART STORES, INC.
              12

              13                        UNITED STATES DISTRICT COURT
              14                     SOUTHERN DISTRICT OF CALIFORNIA
              15 DEARL POWELL, CHRISTINA                   Case No. 3:20-cv-02412-BEN-LL
                 GAST and ELIJHA GONZALEZ, as
              16 individuals and on behalf of all others   JOINT RULE 26(F) DISCOVERY
                 similarly situated,                       PLAN
              17
                               Plaintiff,
              18
                          v.
              19                                           Complaint Filed: September 29, 2020
                 WALMART INC., a Delaware                  Trial Date:       None
              20
                 corporation; WAL-MART                     District Judge: Hon. Roger T. Benitez
                                                                             Courtroom 5A, San
              21 ASSOCIATES, INC., a Delaware                                Diego
                 corporation; WAL-MART STORES,             Magistrate Judge: Hon. Linda Lopez
              22 INC., a Delaware corporation; and                           Courtroom 2B, San
                 DOES 1 through 50, inclusive,                               Diego
              23
                               Defendants.
              24

              25

              26

              27

              28

                                                                          Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx                             JOINT RULE 26(F) DISCOVERY PLAN
              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.223 Page 2 of 6



                  1         Plaintiffs Dearl Powell, Christina Gast, and Elijha Gonzalez (“Plaintiffs”) and
                  2   Defendants Walmart Inc., Wal-Mart Associates, Inc., and Wal-Mart Stores, Inc.
                  3   (“Defendants” or “Walmart”) (collectively, the “Parties”), by and through their
                  4   respective counsel and pursuant to Federal Rule of Civil Procedure 26(f), and the
                  5   Court’s February 19, 2021 Notice and Order for Early Neutral Evaluation
                  6   Conference and Case Management Conference (ECF No. 20), hereby submit the
                  7   following Joint Discovery Plan.
                  8   I.    SERVICE
                  9         Defendants were served with the Complaint on November 10 and 11, 2020.
              10      (ECF No. 1-4, ¶ 4.)
              11      II.   AMENDMENT OF PLEADINGS
              12            Plaintiffs reserve their right to amend the pleadings based on further
              13      investigation and discovery. Under Rule 15(b), a “court should freely permit an
              14      amendment when doing so will aid in presenting the merits and the objecting party
              15      fails to satisfy the court that the evidence would prejudice that party's action or defense
              16      on the merits.” Fed. R. Civ. P. 15(b). Likewise, under Rule 15(a), “[t]he court should
              17      freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Rule 15(a) is
              18      very liberal,” AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th
              19      Cir. 2006), and Rule 15(b) also “embodies a liberal policy in favor of allowing
              20      pleading amendments at any time during and even after trial.” United States v. Gila
              21      Valley Irrigation Dist., 859 F.3d 789, 804 (9th Cir. 2017) (quoting Consol. Data
              22      Terminals v. Applied Digital Data Sys., Inc., 708 F.2d 385, 396 (9th Cir. 1983)). Thus,
              23      Plaintiff believes that a deadline for amendment should not be set at this juncture. In
              24      the event that a deadline is set, Plaintiffs propose a deadline of September 27, 2021,
              25      which will provide Plaintiffs time to conduct discovery, investigate Defendants’
              26      contentions that Plaintiffs have named the incorrect defendant, and to file a motion for
              27      leave to amend in the event that leave is necessary.
              28            Defendants believe setting a deadline for amending the pleadings is
                                                             1           Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx
                                             JOINT RULE 26(F) DISCOVERY PLAN
              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.224 Page 3 of 6



                  1   appropriate and propose a June 18, 2021 deadline for amending the pleadings.
                  2   III.   PROTECTIVE ORDER
                  3          The Parties anticipate submitting a proposed protective order to the Court by
                  4   April 23, 2021.
                  5   IV.    PRIVILEGE
                  6          The Parties agree that pursuant to Federal Rule of Evidence 502, if any
                  7   documents subject to a claim of privilege or protection are inadvertently produced,
                  8   such an inadvertent disclosure shall not operate as a waiver in a Federal or State
                  9   proceeding, provided the elements of Federal Rule of Evidence 502(b) have been
              10      met. The Parties request that the Court include in its Scheduling Order, pursuant to
              11      Federal Rules of Evidence 502(d) and 502(e), an order that the privilege or
              12      protection is not waived by disclosure connected with the litigation pending before
              13      the Court.
              14             When a party inadvertently produces material that is subject to a claim of
              15      privilege, the party receiving the material will comply with Federal Rule of Civil
              16      Procedure Rule 26(b)(5)(B) and promptly return, sequester, or destroy the specified
              17      material and any copies the party has; not use or disclose the information until the
              18      claim is resolved; take reasonable steps to retrieve the information if the party
              19      disclosed it before being notified; and may promptly present the information to the
              20      court under seal for a determination of the claim. The producing party will preserve
              21      the information until the claim is resolved.
              22      V.     EVIDENCE PRESERVATION
              23             There are currently no disagreements regarding the preservation of evidence.
              24      VI.    ELECTRONIC DISCOVERY
              25             To the extent Electronically Stored Information is identified as discoverable in
              26      this case, the Parties have agreed to cooperate so as to permit for discovery of only
              27      properly-focused and tailored searches of such information that is limited to matters
              28      relevant to this action. In turn, Defendants anticipate producing such information in a
                                                            2           Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx
                                            JOINT RULE 26(F) DISCOVERY PLAN
              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.225 Page 4 of 6



                  1   cost-effective manner such as hard copy printouts, PDF files, compact discs, and/or
                  2   flash drives. Production of ESI shall be limited to searchable PDF, XLS, or TIFF
                  3   format only, at the choice of the producing party, unless otherwise agreed to by the
                  4   parties or good cause is demonstrated by the requesting party that an alternate format
                  5   is required.
                  6         The Parties do not anticipate the use of third-party vendors for collecting
                  7   electronically-stored information, including metadata. If a dispute arises with regards
                  8   to the production of ESI, the Parties reserve the right to seek judicial intervention for
                  9   resolution of any such dispute.
              10            Walmart contends there is no need to preserve nor are the Parties entitled to
              11      discovery of electronically stored information that is “not reasonably accessible.” See
              12      Fed. Rule of Civ. Procedure 26(b)(2)(B). ESI that is “not reasonably accessible”
              13      includes, but is not limited to, fragmented data, deleted data, and back-up
              14      information and tapes. Walmart contends that if “not reasonably accessible” data is
              15      sought, then the party requesting the ESI at issue shall bear the costs of the
              16      production thereof.
              17            In the event that Walmart asserts any future discovery sought by Plaintiffs is
              18      not reasonably accessible, Plaintiffs submit that it is Walmart’s burden to meet and
              19      confer with Plaintiffs’ counsel and, if needed, prevail on a motion for a protective
              20      order and/or in opposing Plaintiffs’ motion to compel.
              21      VII. DISCOVERY
              22            A.       Scope of Discovery
              23            Plaintiff contends that discovery should not be phased, nor limited to class
              24      certification. Here, the merits undisputedly overlap with class certification, in that
              25      the sick pay regular rate claim requires discovery on the method of calculation of
              26      sick pay wages and whether this method is potentially unlawful. Thus, Plaintiffs’
              27      counsel will have to obtain policies and deposition testimony as to the calculation.
              28      Further, Defendants raised the calculation method in their Notice of Removal and in
                                                             3           Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx
                                             JOINT RULE 26(F) DISCOVERY PLAN
              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.226 Page 5 of 6



                  1   opposition to Plaintiff’s Motion for Remand. As such, discovery should not be
                  2   bifurcated.
                  3         Defendants contend that discovery should be conducted in phases. The first
                  4   phase would concern discovery reasonably related to the information necessary to
                  5   support Plaintiffs’ Motion for Class Certification (e.g., obtaining policies or
                  6   deposition testimony about the calculation of paid sick leave). Only after a ruling on
                  7   class certification would discovery on the merits of Plaintiff’s claims or class-wide
                  8   discovery (e.g., class time and pay data or class contact information) be permitted, if
                  9   circumstances warrant.
              10            B.      Discovery taken to date
              11            Plaintiffs served Requests for Production of Documents on Defendants on
              12      February 17, 2021. Defendants have not yet served written discovery.
              13            C.      Proposed limitations or modifications of discovery rules
              14            The Parties do not currently contemplate limitations or modifications to
              15      discovery rules.
              16            D.      Identified discovery disputes
              17            There are currently no discovery disputes.
              18      VIII. RELATED CASES
              19            Walmart is aware of the following related cases:
              20            A.      Southern District of California
              21                  Julio Garcia v. Wal-Mart Associates, Inc.; Wal-Mart Stores, Inc., and
              22                    DOES 1 through 50, Case No. 3:18-cv-00500-L-MDD
              23            B.      Eastern District of California
              24                  Martha Castro v. Walmart Inc., Case No. 2:20-CV-00928-JAM-KJN
              25                  Sousa v. Walmart, Inc., et al., 1:20-cv-00500-DAD-EPG
              26            C.      Central District of California
              27                  Jessica Hernandez v. Wal-Mart Associates, Inc.; Wal-Mart Stores, Inc.,
              28                    and DOES 1 through 50, Case No. 3 5:21-CV-00166-FLA-KK
                                                             4           Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx
                                             JOINT RULE 26(F) DISCOVERY PLAN
              Case 3:20-cv-02412-BEN-LL Document 22 Filed 03/29/21 PageID.227 Page 6 of 6



                  1             Carlos v. Wal-Mart Associates, Inc., Case No. 5:21-cv-00294-AB-KK
                  2   IX.   SCHEDULING
                  3             Discovery Cut-Off:                    May 13, 2022
                  4             Expert Witness Exchange Deadline:
                  5                  o Initial:                        April 12, 2022
                  6                  o Rebuttal:                       May 13, 2022
                  7                  o Cut-Off:                        June 14, 2022
                  8             Dispositive Motions:                  August 2, 2022
                  9             Final Pre-Trial Conference:           January 9, 2023
              10                Trial:                                February 13, 2023
              11      X.    PROFESSIONAL CONDUCT
              12            Attorneys of record have reviewed Civil Local Rule 83.4.
              13

              14      DATED: March 29, 2021                OGLETREE, DEAKINS, NASH, SMOAK &
                                                           STEWART, P.C.
              15

              16

              17                                           By: /s/ Paloma P. Peracchio
                                                               Paloma P. Peracchio
              18                                               Mitchell A. Wrosch
              19                                           Attorneys for Defendants
                                                           WALMART INC.; WAL-MART
              20                                           ASSOCIATES, INC. and WAL-MART
                                                           STORES, INC.
              21
                      DATED: March 29, 2021                HYUN LEGAL, APC
              22

              23

              24                                           By: /s/ Dennis S. Hyun
                                                               Dennis S. Hyun
              25
                                                           Attorneys for Plaintiffs
              26                                           Dearl Powell; Christina Gast and Elijha
                                                           Gonzalez
              27
                                                                                                 46550266.1
              28

                                                           5           Case No. 3:20-cv-02412-BEN-LL
46550266_1.docx
                                           JOINT RULE 26(F) DISCOVERY PLAN
